Title: Pardon for Joseph Blandford, 11 January 1816
From: Madison, James
To: 


                    
                        [11 January 1816]
                    
                    Whereas it has been made to appear to me that a Judgment has been obtained against Joseph Blandford in the Circuit Court of the United States

for the County of Washington, in the District of Columbia, by default, in a suit instituted against the said Joseph Blandford in the said Court for a misdemeanor, in an assault and Battery, whereupon a pecuniary fine was imposed upon the said Blandford by the said Court, by reason whereof, from his inability to satisfy and discharge the same, with the costs of prosecution and fees of office, the said Joseph Blandford has for some time been, and now is, confined in Jail: And whereas it has been recommended to me by the said Court, that I pardon the offence, and remit the fine and costs incurred as aforesaid by the said Blandford, on account of the helpless condition of a numerous family, dependent upon him for support, and of other circumstances: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have pardoned, and I do hereby pardon and remit the said offence, fine and costs, willing and requiring moreover that the said Joseph Blandford be forthwith discharged from his Imprisonment.
                    [seal]
                    In Testimony whereof, I have hereunto set my Hand, and caused the seal of the United States to be affixed. Done at the City of Washington this 11th day of January A D 1816, and of the Independence of the United States the fortieth.
                    
                        James MadisonBy the PresidentJas. Monroe,Sec: of State.
                    
                